          Case 1:19-cv-08789-JPO Document 18 Filed 03/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANNA BOYIAZIS,
                                Plaintiff,
                                                                  19-CV-8789 (JPO)
                     -v-
                                                                        ORDER
 ROUPOLOGIA, INC.,
                                Defendant.


                                     DEFAULT JUDGMENT

        WHEREAS, this matter came before the Court on Plaintiff Anna Boyiazis’s motion for

entry of a default judgment against Defendant Roupologia, Inc. (“Defendant”), under Rule

55(b)(2) of the Federal Rules of Civil Procedure and Local Rule 55.2.

        WHEREAS, Plaintiff filed her motion for entry of default judgment seeking $30,000.00

in statutory damages under 17 U.S.C. § 504(c); $1912.50 in attorney’s fees and $440.00 in costs

under 17 U.S.C. § 505; and for such further relief as this Court deems just and proper.

        WHEREAS, Defendant has not answered the complaint or filed any opposition to

Plaintiff’s application for default judgment.

        THEREFORE, IT IS ADJUDGED AND ORDERED that Plaintiff’s motion for

default judgment is GRANTED IN PART pursuant to Federal Rule of Civil Procedure 55(b)(2);

it is

        FURTHER ORDERED that the Court declares that Defendant violated Plaintiff’s

exclusive rights under 17 U.S.C. § 106 of the Copyright Act by engaging in unauthorized

copying of Plaintiff’s registered work; it is

        FURTHER ORDERED that Defendant shall pay $2,000.00 in statutory damages under

17 U.S.C. § 504(c); it is
          Case 1:19-cv-08789-JPO Document 18 Filed 03/10/21 Page 2 of 2




       FURTHER ORDERED that Defendant shall pay $1912.50 in attorney’s fees and

$440.00 in costs pursuant to 17 U.S.C. § 505; it is

       FURTHER ORDERED that Defendant shall pay post-judgment interest under 28

U.S.C.A. § 1961; it is

       FURTHER ORDERED that this Court retains jurisdiction over any matter pertaining to

enforcement of this judgment; and it is

       FURTHER ORDERED that this case is dismissed and the Clerk of Court shall mark it

as closed on the docket.

       This is a final appealable order. See Fed. R. App. P. 4(a).

       SO ORDERED.

Dated: March 10, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
